           Case 3:20-cv-05445-RJB-MAT Document 25 Filed 08/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        TINA M CHRISTIAN, et al.,                            CASE NO. C20-5445-RJB-MAT
11
                                   Plaintiffs,               ORDER
12               v.
13      REGENCE BLUECROSS BLUESHIELD
        OF OREGON, et al.,
14
                                   Defendants.
15

16          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of

17   Mary Alice Theiler, United States Magistrate Judge, and the remaining record, does hereby find

18   and ORDER:

19          (1) The Court adopts the Report and Recommendation (Dkt. 24);

20          (2) Defendant’s Motion to Compel (Dkt. 16) is DENIED;

21          (3) Plaintiff’s Motion to Dismiss and Remand Case to State Court (Dkt. 13) is

22          GRANTED and this case is REMANDED to Clark County Superior Court; and

23          (4) The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

24


     ORDER - 1
           Case 3:20-cv-05445-RJB-MAT Document 25 Filed 08/25/20 Page 2 of 2



 1          Mary Alice Theiler.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 25th day of August, 2020.

 5

 6
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
